OPINION OF THE COURT
Per Curiam.
The respondent was admitted to practice by this court on *288October 18, 1972. By order of this court dated December 18, 1986, the respondent was suspended from the practice of law pending the outcome of this motion.
On December 11, 1986, after a trial by jury, the respondent was convicted of perjury in the first degree (six counts) (Penal Law § 210.15), class D felonies, offering a false instrument for filing in the first degree (six counts) (Penal Law § 175.35), class E felonies, and conspiracy in the fifth degree (Penal Law § 105.05), a class A misdemeanor.
Pursuant to Judiciary Law § 90 (4), upon his conviction of a felony, the respondent ceased to be an attorney and counselor-at-law in this State.
Accordingly, the petitioner’s motion is granted. The respondent is disbarred and it is directed that the respondent’s name be stricken from the roll of attorneys and counselors-at-law forthwith.
Mollen, P. J., Mangano, Thompson, Bracken and Sullivan, JJ., concur.